975 So. 2d 532 (2008)
Donna PAGONICO, Appellant,
v.
Allan F. BYE, Appellee.
No. 4D07-1390.
District Court of Appeal of Florida, Fourth District.
January 30, 2008.
Rehearing Denied March 17, 2008.
*533 Kathleen K. Pena of Law Offices of Kathleen K. Pena, Pembroke Pines, for appellant.
Allan F. Bye, Pompano Beach, pro se.
PER CURIAM.
In this paternity action, the father filed a petition to modify his child support. The circuit court granted the petition, reduced the father's support obligation from $725 a month to $249 a month, and found that the mother owed the father a credit of $5,125.75. The court also ordered the mother to pay the father's attorney's fees and costs of $14,354. We reverse the award of attorney's fees and costs. The mother is in no better a financial position than the father to pay for the father's fees. See Keaton v. Keaton, 634 So. 2d 798 (Fla. 4th DCA 1994); Price v. Price, 951 So. 2d 55 (Fla. 5th DCA 2007). The mother works as a hair stylist and makes slightly more than $1,000 a month. The father is disabled and receives $2,500 a month from an annuity. Both the mother and father own or control some real property. The mother liquidated assets to pay her attorneys and the credit owed to the father from the final judgment.
Reversed and remanded.
WARNER, FARMER and GROSS, JJ., concur.